Order entered December 20, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00329-CR
                               No. 05-22-00330-CR
                               No. 05-22-00331-CR

                       WILLIE JAMES JONES, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
     Trial Court Cause Nos. F17-52308-M, F17-53209-M & F17-53210-M

                                    ORDER

         Before the Court is appellant’s December 12, 2022 motion to extend the

time to file counsel’s Anders briefs in these cases. We GRANT the motion and

ORDER the Anders briefs received in these three cases filed as of the date of this

order.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE